

116 HR 7785 IH: To amend title 38, United States Code, to extend certain employment and reemployment rights to members of the National Guard who perform State active duty.
U.S. House of Representatives
2020-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7785IN THE HOUSE OF REPRESENTATIVESJuly 24, 2020Mr. Rose of New York introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to extend certain employment and reemployment rights to members of the National Guard who perform State active duty.1.Extension of certain employment and reemployment rights to members of the National Guard who perform State active dutySection 4303 of title 38, United States Code, is amended in paragraph (13) by inserting State active duty, after full-time National Guard duty,.